                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                      Case No. 18-CR-33

CARRIE MCCOY,

                       Defendant.


                        ORDER DENYING MOTION FOR RELEASE


       Defendant Carrie McCoy was sentenced to a term of 51 months in the custody of the Bureau

of Prisons for her crimes of mail fraud. She has written the court requesting that the court grant her

request for compassionate release under 18 U.S.C. § 3582(c)(1)(a), as amended by the First Step

Act of 2018, Pl 115-391, December 21, 2018, 132 Stat. 5194. Construing McCoy’s letter as a

motion seeking such relief, I conclude that it must be denied.

       Although the First Step Act has broadened the circumstances under which compassionate

leave can be granted, it still requires that the inmate seeking such leave fully exhaust all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf within the Bureau itself. It is clear from the fact that the First Step Act only

became law on December 21, 2018, that the defendant has failed to exhaust her administrative

remedies. Her letter contains no statement to the contrary. Under these circumstances, the motion

is denied.

       SO ORDERED this 30th            day of January, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
